Citation Nr: 1633922	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  15-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an apportionment increase of the Veteran's VA disability benefits for minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 2001 to February 2005.  The Appellant is the Veteran's former spouse, on behalf of their minor child.

This claim comes to the Board of Veterans' Appeals (Board) from an April 2014 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2011 the Appellant applied for an apportionment of the Veteran's disability benefits on behalf of the Veteran's minor child.  An apportionment was granted in the amount of $200.  The Appellant appealed the amount and the apportionment was increased to $500 with an effective date of January 2015.  The Appellant appealed both the effective date and the amount.  In a June 2015 determination the effective date was changed to October 2011 but the amount remained the same.  The Appellant is now appealing the amount and asserts that a greater amount of the Veteran's VA benefits should be apportioned.

The Appellant testified at a hearing before the Board in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay and appreciates the Appellant's circumstances which have led the case to be advanced on the docket, a remand is required to ensure all procedural requirements are met before the Board adjudicates the claim.

In April 2016 the Board remanded this appeal to ensure compliance with all specialized contested claim procedures and to request both parties update their financial information.

The record reflects that the AOJ did attempt to provide the Veteran with the information required under specialized contested claim procedures as ordered by the Board in the April 2016 remand.  Specifically, in May 2016 copies of all correspondence related to the simultaneously contested claim and the Appellant's testimony before the Board were sent to the Veteran's address on record with the Veterans Benefit Administration (VBA) at that time.  This letter was sent to an address in Colorado and also informed him he has the right to provide oral testimony before the Board.  However, although that mailing was not returned by the postal service, by July the Veteran's address had been updated within the VBA database after a discrepancy was noted between the address in Colorado listed in the VBA database and the address in California listed in the Veterans Health Administration Database.  It appears notice of his August 2016 VA examination successfully reached the Veteran at the updated address.  As it is unclear when the address update actually occurred and as the Veteran has not replied to the mailing sent to the previous address, the Board finds that the information should be sent again to his current address of record.  The Veteran is reminded that should his address change in the future he should promptly notify the VA. 

Also, in its April 2016 remand, the Board stated that both parties should be provided an Information Regarding Apportionment of Beneficiary's Award (VA Form 21-0788) to update their financial information for all periods at issue on appeal.  It appears this item was inadvertently left off the numbered list of action items in the Board's April 2016 remand and thus not completed by the AOJ prior to the case being returned to the Board.  On remand, the forms should be provided to both the Appellant and the Veteran to complete.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Appellant with an Information Regarding Apportionment of Beneficiary's Award (VA Form 21-0788) to update her financial information.  The Appellant should be requested to note the date of any changes in her expenses or income since she last filed such a form in May 2014.

2. Provide the Veteran with an Information Regarding Apportionment of Beneficiary's Award (VA Form 21-0788) to update his financial information.  Also furnish the Veteran and his representative copies of all correspondence related to the simultaneously contested claim to which he is a party (to include all the Statements of the Case and a summary of the content of all Substantive Appeals) at his last known mailing address.  Also notify the Veteran of his right to provide oral testimony before the Board and provide a copy of the Appellant's November 2015 testimony so that he may prepare a rebuttal.  Provide an appropriate amount of time for a response.

DO NOT UNDER ANY CIRCUMSTANCE RELEASE ANY CONTACT INFORMATION OF THE APPELLANT TO THE VETERAN INCLUDING ADDRESS, PHONE NUMBER, OR EMAIL.

3. Thereafter, readjudicate the matter on appeal in accordance with all contested claim procedures.  If the benefit sought on appeal remains denied, the Appellant, the Veteran, and their representatives must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  If appropriate, the case is then to be returned to the Board, following applicable appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




